IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON

                          FEBRUARY 1998 SESSION
                                                      FILED
                                                        April 22, 1998

                                                     Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk
STATE OF TENNESSEE,               )
                                  )    C.C.A. NO. 02C01-9704-CR-00153
             Appellee,            )
                                  )    SHELBY COUNTY
VS.                               )
                                  )    HON. JOHN P. COLTON, JR.
CHARLES E. TAYLOR,                )    JUDGE
                                  )
             Appellant.           )    (Habitual Motor Vehicle Offender)



FOR THE APPELLANT:                     FOR THE APPELLEE:


A C WHARTON, JR.                       JOHN KNOX WALKUP
Public Defender                        Attorney General & Reporter

WALKER GWINN                           ELIZABETH T. RYAN
Asst. Public Defender                  Asst. Attorney General
201 Poplar, Suite 201                  425 Fifth Ave., North
Memphis, TN 38103                      Cordell Hull Bldg., Second Fl.
                                       Nashville, TN 37243-0493

                                       JOHN W. PIEROTTI
                                       District Attorney General

                                       ALANDA HORNE
                                       Asst. District Attorney General
                                       201 Poplar, Suite 301
                                       Memphis, TN 38103




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                                    OPINION



                   The defendant was declared a habitual motor vehicle offender on

December 10, 1996. He now appeals and argues that such a declaration violated the

double jeopardy provisions of the state and federal constitutions. He does not contest

the underlying facts which led him to be declared such an offender.1



                   The Habitual Motor Vehicle Offenders Act seeks to deny the privilege of

operating a motor vehicle to those who have demonstrated “their indifference to the

safety and welfare of others and their disrespect for the laws of the state.” T.C.A.

§ 55-10-602(2). The defendant was convicted of four driving offenses between January

1991 and June 1995, thus he falls within the statutory definition of a habitual offender.

T.C.A. § 55-10-603(2).



                   The defendant now argues that his being declared a habitual offender is

violative of the due process clause. He argues that he was convicted of four offenses

and was punished accordingly. He further contends he “has already suffered mandatory

temporary revocation of his drivers license” and is now being punished a second time for

the same conduct.



                   The Supreme Court of Tennessee has addressed this very issue and has

determined that the revocation of driving privileges under the Habitual Motor Vehicle

Offenders Act does not subject one to double jeopardy. State v. Conley, 639 S.W.2d


         1
          In its b rief, th e Sta te arg ues that th e def end ant fa iled to time ly file his Notic e of A ppe al. Th is
conten tion is in error. A n order w as ente red on D ecem ber 2, 19 96, denying the defe ndant’s m otion to
dism iss th e Sta te’s p etition . How ever , the o rder actu ally dec laring the d efen dan t a ha bitua l mo tor ve hicle
offender was not entered until December 10, 1996. It is from this latter date that the time for filing a
Notice o f Appea l begins. T he defe ndant filed his notice o n Janu ary 9, 1997 . This is within the thirty
days as tim e is com puted un der T.R .A.P. Ru le 21(a).

                                                            2
435, 437 (Tenn. 1982). The defendant, however, invites this Court to reconsider the

Conley case using the analysis of a more recent United States Supreme Court case,

United States v. Halper, 490 U.S. 435 (1989). This Court has previously performed such

an analysis and has concluded that even under the most recent federal cases, a

defendant’s declaration as a habitual motor vehicle offender and subsequent revocation

of his license is not violative of his right against double jeopardy as provided by both the

federal and state constitutions. State v. Jeffery L. Becton, No. 02C01-9611-CR-00431,

Shelby County (Tenn. Crim. App. filed Dec. 3, 1997, at Jackson)(no perm. app. filed);

State v. Milton Spears, Jr., No. 02C01-9606-CR-00197, Shelby County (Tenn. Crim. App.

filed July 10, 1997)(no perm. app. filed); State v. Randy A. McClure and Teddy G.

Ownby, No. 03C01-9605-CC-00198, Sevier County (Tenn. Crim. App. filed Jan. 29, 1997,

at Knoxville)(no perm. app. filed). The judgment of the court below is affirmed.




                                                  ______________________________
                                                  JOHN H. PEAY, Judge




CONCUR:



______________________________
JOSEPH B. JONES, Judge



______________________________
THOMAS T. WOODALL, Judge




                                             3